DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "wherein the  field of view is set" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims does not overcome the deficiency of the independent claim as a whole.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The method claim 1 recites limitation, “focusing an image of the objects on an imaging element using an optical system; capturing the image of the objects using an imaging element comprising a plurality of pixels; measuring at least one characteristic of the objects from the captured image using an image processor; wherein the field of view is set be the widest field of view for which the image processor is able to measure the at least one characteristic”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
	The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites focusing an image of the objects on an imaging element; capturing the image of the objects using an imaging element; measuring at least one characteristic of the objects from the captured image; The focusing, capturing and measuring limitation  recited in the claim is no more than an abstract idea i.e., mental process of capturing and measuring, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a 
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 29-33, 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arini et al. Pub. No. US 20050207633 A1 in view of Sprenger et al. Pub. No. US 20140286529 A1.


	Regarding Claim 1,  Arini teaches a method of tracking a plurality of objects (Fig. 4A-C and Para 84,  pixels would be acquired per frame at 50 frames per second, which is sufficient to define and track individual objects, such as cells, from frame to frame i.e., tracking a plurality of objects)
comprising:
	focusing (fig. 5 and Para 90, This system utilizes two independent beams of electromagnetic radiation. One, originating from S.sub.5, is focused on the continuous surface, exemplarily the bottom of a microtiter plate. The other, originating from S.sub.4, is focused on the discontinuous surface, exemplarily the well bottom of a microtiter plate i.e., focusing ) an image of the objects (Para91, sample refer to as an image of the object i.e.,  and Par 84 define that individual object such as cell from frame to frame are tracked) on an imaging element (Para 91, a microtiter plate, .lambda..sub.4 i.e., .lambda..sub.4 focuses in the object plane) using an optical system (Para 46 and Fig. 5, two beam auto focus system refer to as an optical system);
	capturing the image of the objects using an imaging element (Para 81 and Fig. 3A, FIG. 3A, an image of the spatial filter SF.sub.2 is created by lens IL on all three detectors, D.sub.n. The lens pairs IL and IL.sub.n serving to relay the image of the spatial filter SF.sub.2 onto the respective detectors D.sub.n i.e., capturing the image of the object using lens IL) comprising a plurality of pixels (Para 98, 99 and 102 detection device is used having manifold, independent detection elements in a plane conjugate to the object plane i.e., comprising a plurality of pixels where the detector comprises an array of about 1000 independent elements);

	Arini teaches image processor is able to measure the at least one characteristic but does not specifically teaches
	wherein the field of view is set be the widest field of view.
	Although it is well known in the art of communication that in order to measure characteristic of objects, the field of view must be such that the characteristic are measurable i.e., it should be widest field of view.
	However, in the same field of endeavor, Sprenger teaches worm tracking system 200 may be configured to automatically adjust a shape filter according to each selected and subsequently detected object. Accordingly, at step 225 worm-tracking system 200 may adjust shape parameters (e.g., width, length, area) to cover the extended minimum to maximum range of all shape values of the collection of detected objects i.e., field of view is set to be the widest field of view. Thus, as the user selects worms at step 220, worm-tracking system 200 automatically sets the detection parameters for worm size and shape range according to the group of selected worms Para 40).

	Regarding Claim 2,  Arini does not specifically teaches wherein the at least one characteristic comprises bends per minute.
	However, in the same field of endeavor, Sprenger teaches tracking information is calculated substantially simultaneously with the display of the sequence of frames. Tracking information can include, but is not necessarily limited to: boundaries of each organism or portion thereof with respect to the current frame; the location(s) within the corresponding frame of one or more features of each organism, such as a head, tail, center point, longitudinal centerline; location(s) of one or more modeling points; direction of travel; speed of travel; association with previously established track; wavelength; bending angle along the worm centerline; fit of the image data to the underlying model; and reversal of movement which can be refer to as characteristic comprises bends per minute (Para 31).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger as to provide real time tracking resulting in local changes in the curvature of the worm at its midsection (See Sprenger Para 3).
	
	Regarding Claim 3,  Arini does not specifically teaches wherein the field of view is determined based on the average size of the objects and a predefined resolution required for the image processor to measure the at least one characteristic.
	However, in the same field of endeavor, Sprenger teaches tracking information is calculated substantially simultaneously with the display of the sequence of frames. Tracking information can include, but is not necessarily limited to: boundaries of each organism or portion thereof with respect to the current frame; the location(s) within the corresponding frame of one or more features of each organism, such as a head, tail, center point, longitudinal centerline; location(s) of one or more modeling points; direction of travel; speed of travel; association with previously established track; wavelength; bending angle along the worm centerline; fit of the image data to the underlying model; and reversal of movement (Para 31).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3). 
	Regarding Claim 4,  Arini does not specifically teaches wherein the characteristic is length and/or translational speed and the predefined resolution is the resolution at which the objects are still detectable by the image processor.
	However, in the same field of endeavor, Sprenger teaches tracking information is calculated substantially simultaneously with the display of the sequence of frames. Tracking information can include, but is not necessarily limited to: boundaries of each 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3). 
	Regarding Claim 5, Arini does not specifically teaches wherein the characteristic is bending amplitude and/or bends per minute and the bending is calculated based on an eccentricity of the objects, and the predefined resolution is the resolution at which the total error in the characteristic is at a minimum.
However, in the same field of endeavor, Sprenger teaches tracking information is calculated substantially simultaneously with the display of the sequence of frames. Tracking information can include, but is not necessarily limited to: boundaries of each organism or portion thereof with respect to the current frame; the location(s) within the corresponding frame of one or more features of each organism, such as a head, tail, center point, longitudinal centerline; location(s) of one or more modeling points; direction of travel; speed of travel; association with previously established track; wavelength; bending angle along the worm centerline; fit of the image data to the 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3). 
	Regarding Claim 7, Arini teaches wherein the predefined resolution corresponds to a smallest dimension of the object having a length between 0.5 pixels and 1.5 pixels (Para 71).
	Regarding Claim 8,  Arini does not specifically teaches wherein the predefined resolution corresponds to a smallest dimension of the object having a length of 1 pixel.
	However, in the same field of endeavor, Sprenger teaches the curvature profile is modeled with a basis composed of 1-D cubic B-splines i.e., smallest dimension of the object having a length of 1 pixel (Para 45).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3). 
	Regarding Claim 9,  Arini does not specifically teaches wherein the objects are nematode worms.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3).
	Regarding Claim 10,  Arini does not specifically teaches wherein the objects are Caenorhabditis elegans.
	However, in the same field of endeavor, Sprenger teaches macroscopic organisms, such as microscopic nematodes (worms) (e.g., C. elegans) and other worm-like organisms while crawling, swimming or thrashing, or while motionless, such as in a petri dish or multi-well plate (Para 22).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide real time tracking and differentiation between worms that are entangled or otherwise in contact with one another (See Sprenger Para 3).
	Regarding Claim 11, Arini teaches further comprising preparing a sample of nematode wormby spraying a liquid comprising a pharmaceutical agent onto a plate comprising the nematode worms (Para 3).
Regarding Claim 29,  Arini does not specifically teaches further wherein the at least one characteristic comprises bending amplitude.
	However, in the same field of endeavor, Sprenger teaches  to model the worm through different bending configurations that include self-overlap and overlap with other worms, to interpret the shape of the worm based on its bending angle along the worm centerline (Para 23).
	
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide a user with simple tools that allows a user to easily control the software to provide user-desired results quickly and efficiently (See Sprenger Para 23).
	Regarding Claim 30,  Arini does not specifically teaches wherein the at least one characteristic comprises length.
	However, in the same field of endeavor, Sprenger teaches the user can select an object of interest (here, a worm) displayed on a suitable display, thereby causing worm-tracking system 200 to automatically detect that worm by measuring the object shape, including length, width profile, area, and other information (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide a user with simple tools that allows a user to easily control the software to provide user-desired results quickly and efficiently (See Sprenger Para 23).
	Regarding Claim 31,  Arini does not specifically teaches wherein the at least one characteristic comprises translational speed.
	However, in the same field of endeavor, Sprenger teaches a system made in accordance with the present invention can record position and shape information of multiple worms over time and provides analysis methods for determining worm speed, distance traveled, worm size, direction of travel, orientation reversal, or shape conformation (Para 23).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide a user with simple tools that allows a user to easily control the software to provide user-desired results quickly and efficiently (See Sprenger Para 23).
	Regarding Claim 32,  Arini does not specifically teaches wherein the at least one characteristic comprises paralysis rate.
	However, in the same field of endeavor, Sprenger teaches a system made in accordance with the present invention can record position and shape information of multiple worms over time and provides analysis methods for determining worm speed, distance traveled, worm size, direction of travel, orientation reversal, or shape conformation (Para 23).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide a user with simple tools that allows a user 
	Regarding Claim 33,  Arini teaches  wherein measuring at least one characteristic comprises: removing a background signal from captured images; detecting the objects; and tracking the objects across frames (Para 222).
	Regarding Claim 35, Arini does not specifically teaches wherein the nematode worms are provided on a 20 cm Petri dish or similar size sample holder.
	However, in the same field of endeavor, Sprenger teaches a system that combines software and hardware to track the positions and shapes of moving microscopic and macroscopic organisms, such as microscopic nematodes (worms) (e.g., C. elegans) and other worm-like organisms while crawling, swimming or thrashing, or while motionless, such as in a petri dish or multi-well plate (Para 22).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger so as to provide a user with simple tools that allows a user to easily control the software to provide user-desired results quickly and efficiently (See Sprenger Para 23).
	Regarding Claim 36, Arini teaches wherein data for around 1000-5000 nematode worms is obtained in a single screening (Para 79).



6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arini et al. Pub. No. US 20050207633 A1 in view of Sprenger et al. Pub. No. US 20140286529 A1 and further in view of Faeldt et al. Pub. No. US 20040076999 A1
	Regarding Claim 6,  Arini and Sprenger does not specifically teaches wherein the error minimum is determined based on the error on eccentricity caused by pixelisation of the object by the image processor.
	However, in the same field of endeavor, Faeldt teaches the image blocks in the frames of the movie are screened by pixel size. More particularly, image blocks in a frame having an area greater than a maximum threshold or less than a minimum threshold are removed from the binary image.  The image blocks are also screened for eccentricity (Para 82).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger and further in view of Faeldt so as to create a motion tracking system that can monitor the movements and behavior of the biological specimens within the sample and producing motion information (See Faeldt Para 12). 
	Regarding Claim 13,  Arini and Sprenger does not specifically teaches wherein the liquid is sprayed using an aerosol nebuliser.
	However, in the same field of endeavor, Faeldt teaches using embers of a population are in contact with a compound by exposing the population to the compound in the atmosphere, including vaporization or aerosol delivery of the compound, or spraying a liquid containing the compound onto the animals (Para 313).
.
	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arini et al. Pub. No. US 20050207633 A1 in view of Sprenger et al. Pub. No. US 20140286529 A1 and further in view of Official Notice
	Regarding Claim 34,  Arini and  Sprenger does not specifically teaches wherein the characteristic comprises bends per minute, the imaging element has a resolution of about 9.1 Mpx, the optical system has a focal length of about 16mm, and the field of view has a width of about 20cm.
	However, Examiner would like to take official notice as it is design choice where the imaging element has a resolution of about 9.1 Mpx, the optical system has a focal length of about 16mm, and the field of view has a width of about 20cm where Arini disclose it is advantageous to acquire relatively smaller images at high resolution (Para 84).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Arini with the method of Sprenger and further in view of Official Notice so as to study cell cycle both as a global biochemical process and at the molecular level (See Arini Para 7).
Conclusion

Takahashi Pub. No. US 20140152794 A1 - Measurement Microscope Device, Image Generating Method, Measurement Microscope Device Operation Program, And Computer-Readable Recording Medium
Implementation and Evaluation of Vision-Based Sensor Image Compression for Close-Range Photogrammetry and Structural Health Monitoring – 2020

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647